OPINIONS OF THE SUPREME COURT OF OHIO
     The full texts of the opinions of the Supreme Court of
Ohio are being transmitted electronically beginning May 27,
1992, pursuant to a pilot project implemented by Chief Justice
Thomas J. Moyer.
     Please call any errors to the attention of the Reporter's
Office of the Supreme Court of Ohio. Attention: Walter S.
Kobalka, Reporter, or Deborah J. Barrett, Administrative
Assistant. Tel.: (614) 466-4961; in Ohio 1-800-826-9010.
Your comments on this pilot project are also welcome.
     NOTE: Corrections may be made by the Supreme Court to the
full texts of the opinions after they have been released
electronically to the public. The reader is therefore advised
to check the bound volumes of Ohio St.3d published by West
Publishing Company for the final versions of these opinions.
The advance sheets to Ohio St.3d will also contain the volume
and page numbers where the opinions will be found in the bound
volumes of the Ohio Official Reports.

The State ex rel. Beason, Appellant v. Ohio Department of
Rehabilitation and Correction et al., Appellees.
[Cite as State ex rel. Beason v. Ohio Dept. of Rehab. & Corr.
(1993),      Ohio St.3d     .]
Mandamus to compel Ohio Department of Rehabilitation and
     Correction to correct information on relator in its file
     -- Motion to dismiss granted, when.
     (No. 93-1924 -- Submitted November 16, 1993 -- Decided
December 29, 1993.)
     Appeal from the Court of Appeals for Franklin County, No.
93AP-674.

     John K. Beason, pro se.
     Lee Fisher, Attorney General, and Donald A. Cataldi,
Assistant Attorney General, for appellees.

     The judgment of the court of appeals is affirmed.

     Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E.
Sweeney and Pfeifer, JJ., concur.